DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is response to Amendment/Remark filed 02/01/2022.  Claims 1 has been amended; claim 2 and 26 have been canceled.

Response to Arguments
3.	Applicant’s Amendment/Remark filed 02/01/2022 with respect to claims 1 under 35 U.S.C. § 103 have been considered and are persuasive.  Therefore, claim 1 is allowed.

				Allowable Subject Matter
6.	Claims 1, 3-25 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 3, 22 and 28 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.


Per claim 1 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a hardware arbiter configured to, in response to a detected underutilization of a resource associated with the processor during said scheduling, determining a current operating mode of the processor and signaling the hardware scheduler to perform said scheduling at least one compute warp when the current operating mode is the graphics-greedy mode or said scheduling at least one graphics warp when the current operating mode is the compute-greedy mode.

Per claims 3 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
	a hardware scheduler configured to continuously select graphics work items from the graphics queue for running on a particular processing unit of the plurality of processing units when the particular processing unit is configured to operate in the graphics-greedy mode, and to continuously select compute work items from the compute queue for running on the particular processing unit when the particular processing unit is configured to operate in the compute- greedy mode; and 
a hardware arbiter configured to, in response to a result of a comparison of at least one monitored performance or utilization metric to a user-configured threshold, selectively cause the particular processing unit to run one or more compute work items from the compute queue when the particular processing unit is configured to operate in the graphics-greedy mode, and to cause the particular processing unit to run one or more graphics work items from the graphics queue when the particular processing unit is configured to operate in the compute-greedy mode

Per claim 22 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
	receiving the graphics work items from a graphics pipeline and the compute work items from a compute pipeline; and 
scheduling a first group of said graphics work items and a second group of said compute work items to simultaneously execute on a selected single instruction multiple data (SIMD) or single instruction multiple thread (SIMT) processing unit of the plurality of processing units, wherein the scheduling further comprises selecting the first group and the second group based further upon output stalling metrics associated with graphics work items output from said processing unit and upon input starving metrics associated with input of graphics work items and compute work items to said processing unit.

Per claim 28 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a hardware scheduler configured to continuously select graphics work items from the graphics queue for running on a particular processing unit of the plurality of processing units when the particular processing unit is configured to operate in the graphics-greedy mode, and to continuously select compute work items from the compute queue for running on the particular processing unit when the particular processing unit is configured to operate in the compute- greedy mode; and a hardware arbiter configured to, in response to a result of a comparison of at least one monitored performance or utilization metric to a user-configured threshold, selectively cause the particular processing unit to run one or more compute work items from the compute queue when the particular processing unit is configured to operate in the graphics-greedy mode, and to cause the particular processing unit to run one or more graphics work items from the graphics queue when the particular processing unit is configured to operate in the compute-greedy mode.

8.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1, 3-25 and 27-28.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM THANH T TRAN/Examiner, Art Unit 2612              


/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612